DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 objected to because of the following informalities:  On Line 10, the Examiner assumes that “MEP dataset..” should instead be --MEP dataset.--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.  
On Line 7, claim 18 recites “an array detector” for recording scattered radiation.  However, on Line 9, claim 18 also recites “an array detector” for recording the sampled incident beam.  It is unclear if there are two distinct array detectors or if a single detector is used for both the scattered radiation and the sampled incident beam.  Therefore, for purposes of examination, the Examiner assumes that there is the single array detector and that Line 9 should instead read --the array detector configured to record the sampled incident beam--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2011/0075928, disclosed in IDS 07/09/2019), hereinafter Jeong, in view of Shamir (US 10,921,229), hereinafter Shamir.

Claim 18: Jeong discloses an apparatus (100, Fig. 1A) for measuring a standard dataset and a Modulus-Enforced Probe (MEP) dataset for a sample (160) comprising:
b. an optic (190) to sample the incident beam (110) [0141];
d. an array detector (140) configured to record radiation (scattered component 130) scattered from the sample (160) [0141], forming a standard dataset (though a standard dataset is not explicitly disclosed, the scattered component forms a dataset that is herein referred to as the standard dataset); and
e. the array detector (image sensor 140) configured to record the sampled incident beam (unscattered component 120) [0141] and form the MEP dataset (though an MEP dataset is not explicitly disclosed, the unscattered component forms a dataset that is herein referred to as the MEP dataset).
Jeong does not explicitly disclose an optic configured to focus at least partially spatially-coherent radiation onto the sample as an incident beam.  However, Jeong does disclose the use of spatially-coherent radiation (laser beam 110) as an incident beam on the sample 160 [0136].  Jeong further discloses that this laser beam “is usually collimated at the sample.” [0136].  As shown by Shamir, it is well known to place an optic (2) in front of a laser (1) to produce a collimated light beam (Fig. 1, Col. 4, Lines 45-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jeong’s apparatus with optic configured to focus at least partially spatially-coherent radiation onto the sample as an incident beam for the purpose of providing improved coupling of the light with the sample.  
  Jeong is silent with respect to a mechanism for selectively moving the sample relative to the incident beam.
However, Jeong does disclose a mechanism (variable phase shifter 170) for changing the relative phase between the scattered and unscattered components of light [0143].  These relative phases correspond to a plurality of different images recorded at the array detector 140 (“The process is repeated multiple times with different phase shifts to form corresponding multiple electronic signals representative of raw sample images.” Abstract).  Additionally, Applicant has disclosed that multiple translations between the sample and the incident beam are used to produce multiple images (Spec. Page 7, Line 25 - Page 8, Line 2).   
Therefore, the Examiner concludes that the variable phase shifter is functionally equivalent to the mechanism for relatively moving the sample.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute this mechanism with Jeong’s variable phase shifter for the purpose of mitigating any effects of vibration-induced errors.

Claim 19: Jeong further discloses wherein the apparatus (400) is configured for reflection-mode imaging of the sample (460) (Fig. 4, “The working principle of the reflective configuration is identical in principle to that of the transmissive case”[0170]).  

Claim 20: Jeong further discloses wherein the apparatus (100) is configured for transmission-mode imaging of the sample (160) (evident from Fig. 1A, [0136]).

Claim 23: Jeong further discloses wherein the array detector in 18e (140) is a portion of the array detector in 18d (140) (inherent).

Claim 24: Jeong does not explicitly disclose a grating that resolves the illumination wavelengths.
 	However, Jeong does disclose a Fourier filter (180) that is used to filter out certain diffracted light [0152].  This filtering helps to resolve the illumination wavelengths.  Additionally, the Examiner takes Official notice that it is well known for a Fourier filter to comprise a grating, or to function like one.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jeong’s Fourier filter to comprise a grating for the purpose of providing effective filtering of incoming light.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claim 18 above, and further in view of Plant (US 2009/0059227), hereinafter Plant.

Claim 21: Jeong discloses a sampling optic (190) to sample the incident beam (110) [0141], but does not explicitly disclose the element(s) comprising said sampling optic.
 	Plant, however, in the same field of endeavor of optical scattering processes, discloses wherein a sampling optic, which separates the unscattered component (20) of the incident radiation (4) transmitted (12) through a sample (6), is a beamsplitter (18) (Fig. 1, [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jeong’s sampling optic with a beamsplitter for the purpose of preventing unwanted interference with the scattered component, which could lead to artefacts in the captured images.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claim 18 above, and further in view of Schroder et al. (US 2008/0296509), hereinafter Schroder.

Claim 22: Jeong discloses a sampling optic (190) to sample the incident beam (110) [0141], but does not explicitly disclose the element(s) comprising said sampling optic.
Schroder, however, although not in the same field of endeavor, is concerned with the same problem of distinguishing scattered from unscattered radiation.  Schroder discloses wherein a sampling optic, which separates the unscattered component (zeroth order of diffraction) of the incident radiation transmitted through a sample, is a grating (phase-shifting element 1, Fig. 1 [0017,0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jeong’s sampling optic with a grating for the purpose of preventing unwanted interference with the scattered component, which could lead to artefacts in the captured images.  

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 1-17: None of the prior art of record, alone or in combination, teaches or discloses a method of determining spatially-resolved, complex scattering properties of a sample, comprising the step of:
 	 using the standard dataset and the MEP dataset to calculate complex scattering properties of the sample via a phase retrieval method by constraining an illumination profile using the MEP dataset,
 	in combination with the rest of the limitations of independent claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896